      Case: 1:18-cr-00484-CAB Doc #: 19 Filed: 09/27/19 1 of 2. PageID #: 159



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR484
                                                    )
                 Plaintiff,                         )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
         v.                                         )
                                                    )
 RUFUS TAYLOR,                                      )   JOINT MOTION TO CONTINUE
                                                    )   SENTENCING
                 Defendant.                         )


        Now comes the parties, by and through Justin E. Herdman, United States Attorney, and

Chelsea S. Rice and Elliot D. Morrison, counsel for the United States of America, and Michael

H. Peterson, counsel for Defendant Rufus Taylor, and hereby request a continuance of the

sentencing date in this case. The sentencing hearing in this case is currently scheduled for

October 8, 2019. The parties request that the sentencing hearing be rescheduled to a date during

the first two weeks of December 2019.

        Undersigned counsel has been in contact with Mr. Peterson, who has indicated that he
joins in this request.
                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Chelsea S. Rice
                                                        Chelsea S. Rice (OH: 0076905)
                                                        Elliot D. Morrison (OH: 0091740)
                                                        Assistant United States Attorneys
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3752/3919
                                                        (216) 685-2378 (facsimile)
                                                        Chelsea.Rice@usdoj.gov
                                                        Elliot.Morrison@usdoj.gov
      Case: 1:18-cr-00484-CAB Doc #: 19 Filed: 09/27/19 2 of 2. PageID #: 160



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of September 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Chelsea S. Rice
                                                      Chelsea S. Rice
                                                      Assistant U.S. Attorney




                                                 2
